DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,625,903 (Schultz et al hereinafter Schultz) and in view of US 2011/0286620 (Flynn).

Regarding claim 12, Schultz discloses a portable listening device (figs. 1 and 2), comprising: a headband (item 14, col. 2 line 62, see fig. 1 below) having a frame (see fig. 1 below, not numbered) defining a central opening (see fig. 1 below) and a channel positioned around a periphery of the central opening (a channel is a gap between inner layer and outer layer, not numbered, see figs. 1 and 2 below).


    PNG
    media_image1.png
    1067
    1165
    media_image1.png
    Greyscale

Schultz does not explicitly disclose a canopy extending across the central opening and coupled with the frame.
However, a canopy is notorious old and well known. For instance, in the related field of the invention, Flynn teaches a hat mounted music system (fig. 1) including a canopy (item 18) extending across the central opening (see fig. 1) and coupled with the frame (item 14).


Regarding claim 15, Schultz also shows wherein opposing segments of the frame are substantially parallel (see fig.1 above).

Regarding claim 16, Schultz also shows wherein a segment of a portion of the frame defining the central opening has a circular cross-sectional geometry (see fig. 1 above). Regarding claim 17, Schultz also shows a first earpiece (fig. 2 item 35 on the left side) coupled to a first end of the headband; and a second earpiece (fig. 2 item 35 on the right side) coupled to a second end of the headband opposite the first end. Regarding claim 18, Schultz discloses headphones (figs. 1 and 2), comprising: a left earpiece (fig. 2 item 35 on the left side); a right earpiece (fig. 2 item 35 on the right side); and a headband (fig.1, item 14) coupling the left earpiece to the right earpiece, the headband comprising: a frame (see fig. 1 below, not numbered) defining a central opening and having left and right frame ends and a central frame region between the left and right frame ends (see figs. 1 and 2 below).


    PNG
    media_image1.png
    1067
    1165
    media_image1.png
    Greyscale

Schultz does not explicitly disclose a canopy coupled to the frame and forming a curved profile such that a central region of the canopy is elevated above the left and right frame ends and below the central frame region. 
However, a canopy is notorious old and well known. For instance, in the related field of the invention, Flynn teaches a hat mounted music system (fig. 1) including a canopy (item 18) coupled to the frame (item 14) and forming a curved profile such that a central 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known canopy by Flynn in Schultz in order to cover a head of a user.
Regarding claim 20, Flynn also shows wherein the canopy extends between opposing segments of the central region and also between the left and right frame ends (see fig.1).

Allowable Subject Matter
Claims 1-11 are allowed. The prior art of record fails to teach claim 1, headphones, comprising: a left earpiece; a right earpiece; and a headband assembly extending between the left and right earpieces, the headband assembly comprising: reinforcement members defining a central opening and having left and right ends and a central region between and elevated relative to the left and right ends; a cable electrically coupling the left and right earpieces and extending through an interior volume defined by the reinforcement members, and a canopy extending across the central opening.

Claims 13, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699